        Case: 1:20-cv-00108-SA-DAS Doc #: 9 Filed: 06/02/20 1 of 1 PageID #: 60



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

UNITED STATES OF AMERICA                                                                      PLAINTIFF
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY

V.                                                           CIVIL ACTION NO. 1:20-CV-108-SA-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER 3 ACRES OF LAND, MORE OR LESS,
IN OKTIBBEHA COUNTY, MISSISSIPPI,
WILLIAM DAVIS HALL, et al                                                                 DEFENDANTS

                                ORDER OF IMMEDIATE POSSESSION

        Pursuant to Title 40 United States Code Sections 3114-3118, which authorizes the Court “to give

the Government immediate possession of the [condemned] property,” United States v. Miller, 317 U.S. 369,

381, 63 S. Ct. 276, 87 L. Ed 336 (1943), it is hereby ORDERED that the Tennessee Valley Authority, as

agent of the United States of America, be put into immediate possession of the property described in the

Declaration of Taking filed in this action to the extent necessary to permit the Tennessee Valley Authority

to carry on any of its operations described in the pleadings filed herein, and that the Defendants in such

action surrender possession of said property to the Tennessee Valley Authority accordingly.

        It is SO ORDERED, on this the 2nd day of June, 2020.



                                                                 /s/ Sharion Aycock
                                                                 UNITED STATES DISTRICT JUDGE
